DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
Claims 1-20 are pending. 
Previous rejections of the claims under 35 USC 103 are withdrawn and new rejections of the amended claims are provided below. 
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered and are persuasive in part (now addressed below by new art to Lien) and not persuasive in part.
Applicant argues Armstrong fails to disclose the bacteria is necessarily reduced to less than 1.5 microns and particle size is not inherent because it depends on strength of sonication, duration, and buildup. Applicant argues the art fails to teach applying more than one frequency simultaneously. 
Applicant’s arguments have been considered but are not persuasive. The limitation is not inherently present but obvious over Armstrong. Armstrong teaches treating a hydrocarbon fluid to reduce or remove microbial growth using ultrasonic means. Armstrong teaches a treating a feed overlapping that claimed under conditions overlapping those claimed. In Armstrong process operates under the same frequency range (0026) for a time period in an overlapping range (0026; 0034) and in an overlapping temperature range. Applicant’s instant specification considers the same three operating conditions as taught in Armstrong in overlapping ranges. The instant application further state “the sonication conditions can be adjusted by those of skill in the art to ensure that the particle size of the disrupted microorganisms is in the desired range” (0017).  There are no additional teachings on operating conditions for achieving the desired particle size recited. Applicant does mention film buildup in the arguments, but this is recognized by Armstrong as well, and as noted by applicant, adjusting for buildup is within the skill in the art. Thus, when sonication is occurring at the same temperature, frequency and for the same amount of time on a diesel or refinery fluid having the same or similar microorganisms, it is expected that the same result would occur with respect to the microorganism final size. 
Applicant argues that bacteria of the family Acetobacteraceae is nonobvious. Applicant’s argument is not persuasive. Armstrong teaches treating diesel from the family of gram-negative bacteria of which Acetobacteraceae is a part.
Applicant argues Armstrong fails to teach applying ultrasonic wave such that a frequency of the ultrasonic wave is modulated to match a cell membrane. However, Armstrong teaches the allow the ultrasonic waves to be adjusted depending on the quality of the fluid at a particular location and at a particular point in time” (0025).Thus, the wave is modulated in a given location based on the needs at that location.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 2016/0356122) in view of Lien (US 5,149,433).
With respect to claim 1, Armstrong teaches a method of decreasing, preventing, and/or inhibiting microorganisms in a fluid, including a hydrocarbon fluid (abstract). The fluid “may consist of any oil or water-immiscible fluid that may include, but is not limited to, diesel, mineral oil, esters, refinery cuts and blends, or alpha-olefins” (0005 emphasis added). Armstrong teaches applying the waves inside a pipeline, tank or joint (0032).as diesel (0005). The method comprises applying an ultrasonic wave to the hydrocarbon fluid (0022-0024) that is optionally located in a storage tank (0022; 0032) to disrupt a cell membrane of a microorganism and form a disrupted microorganism (0023). Armstrong teaches wherein the ultrasonic waves are provided at a frequency of greater than 20 kHz to about 100 kHz for a time of at least 3 minutes (0026). The waves may be continuous or pulsed (0024; 0026) at a temperature of 25 to 100C (0028). A plurality of transmitters may be used to “allow the ultrasonic waves to be adjusted depending on the quality of the fluid at a particular location and at a particular point in time” (0025). This is interpreted as applying more than one frequency simultaneously. Armstrong teaches one example wherein after 30 minutes of sonication, a biofilm sample was disrupted and completely dispersed, i.e. size reduced, and the culture media became transparent (0034). Similarly, after only 3 minutes with heating before sonication (0037). 
Armstrong teaches wherein the sizes of the microorganism is reduced from a film to small particles and then further to smaller particles which completely disperse into the fluid after treatment (0034). Armstrong does not explicitly state the sized was reduced to less than or equal to 1.5 micrometers or filtration of less than 1micron. However, both the process and the claimed invention require ultrasonication of the same fluid (e.g. diesel or refinery cut) having the same contaminants at a frequency in an overlapping range of 20-100 kHz (compare 10-120 kHz (instant spec 0016)), a temperature of 25-100C (compare 10-50 C (0016)), for a time of at least 3 or at least 30 minutes (compare 0.1second to 1 week such as 1 minute to 1 day (0016)). Because the same fluid is treated in the same process under the same (overlapping) conditions, the size reduction of the microorganisms would be expected to fall within a range overlapping that claimed.
Additionally, Lien is in the art of removing microorganisms from a hydrocarbon fluid, specifically diesel fluid in a tank upstream of fuel injection in a diesel engine. The diesel may be contaminated with solid particles, water and bacteria (col. 3, line 60+). The contaminants tend to cause clogging of downstream injectors and may be removed using filtration (col. 3). Bacteria specifically may be removed using filtration in the range of 0.2 microns (col. 4, line 60+). The filters are used upstream of the fuel injection nozzles (col. 3, 5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to operate the sonication of Armstrong to minimizes the particle sizes of the microorganisms to below that which causes clogging (e.g. 0.2 micron). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to pass sonicated diesel from the process of Armstrong to filtration using a 0.2 micron filter and downstream injection into an engine as taught in Lien to provide an additional layer of protection to ensure removal of any additional bacterial or microorganisms which would negatively impact downstream use/equipment. 
	With respect to claims 2 and 3, Armstrong teaches applying the waves inside a pipeline, tank or joint (0032), which includes in a tank headspace and includes at a location that is in fluid communication with and that is upstream of any withdraw means including an injection nozzle. 
	With respect to claim 4 and 17, Armstrong teaches using known sonicators and adjustable pulsing and from a plurality of transmitters with the waves adjusted based on the location (0024-0026).
	With respect to claim 5, Armstrong teaches treating oil-based fluids containing solid particles (0005; 0007); it would have been obvious to one of ordinary skill in the art at the time of filing to include filtration to remove solids and produce a further upgraded product. 
With respect to claim 6, 9, 12, 14-15, 20, Armstrong teaches applying the ultrasonic wave to the hydrocarbon fluid occurs in the storage tank (0032) and may be applied to vapor/gas which produces free radicals (0029). Although Armstrong does not explicitly disclose the volume or material of the storage tank, the Examiner gives extremely little weight to the apparatus limitation because it does not appear that the claimed process would function substantially different when using a tank having the specific volume or material claimed. It has been held that apparatus limitations are not entitled to patentable weight in method claims and do not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the criticality and superior results of the limitations. See Ex Parte Norio Akamatsu (BPAI 1992) and In re Gelnovatch, 595 F.2d 32, 37, 210 USPQ 136, 141 (CCPA 1979). 
With respect to claims 7, 8, and 18, Armstrong and Lien teach the limitations discussed above. Armstrong further teaches wherein the process is used to treat microorganisms found in the fluid and wherein microorganisms include bacteria, yeast, viruses, algae, and the like (0015). “Non-limiting examples of the bacteria may be or include gram positive bacteria, gram negative bacteria, sulfate reducing bacteria, acid producing bacteria, nitrate reducing bacteria, cyanobacteria, and combinations thereof. Non-limiting examples of the yeast may be or include Ascomycotas, Basidiomycotas, Saccharomycetales, and combinations thereof. Non-limiting examples of the virus may be or include DNA viruses, RNA viruses, reverse transcribing viruses, and combinations thereof. Non-limiting examples of the algae may be or include Chromista, Rhizaria, Archaeplastida, and combinations thereof.” (0027 emphasis added). It would have been obvious to one of ordinary skill in the art at the time of filing to apply the process to a fluid having bacteria in the Acetobacteraceae (a family of Gram-negative bacteria) or Lactobacillaceae (family of lactic acid bacteria) family given the process is for treating a wide range of bacteria including gram negative bacteria and acid producing bacteria.
Armstrong teaches wherein the fluid may be petroleum or diesel, including synthetic fuels such as alcohol (i.e. 10% ethanol) (0005; 0007; 0011). Armstrong is silent regarding the content of sulfur in the fuels, but where fluids such as diesel are treated, it is expected to include diesel having sulfur in a range overlapping that claimed. 
With respect to claim 10, the process may include mixing the fluid in the tank (0023). 
With respect to claim 11, Armstrong teaches optionally applying the wave to the fluid inside the storage tank (0032) wherein biocorrosion would be reduced because the microbial growth is reduced (abstract). The wave may be applied using a probe inserted in the fuel (0024). 
With respect to claim 13, the storage tank may be an underground reservoir (abstract). 
With respect to claim 16, the fluid may be a sample, thus removed from the fluid in the tank (0022). Lien teaches returning treated fluid to the tank (col. 2). 	
With respect to claim 19, Armstrong teaches wherein the microorganism comprises fungi of the family Saccharomycetaceae. (0027). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771